FILED

MAR 2 0 2012
cl kc . '
UNITED sTATEs DISTRICT CoURT g,,,',’,',s }{,f,~,,'§'§*,'s'§r*|g §faz°mm

FOR THE DISTRICT OF COLUMBIA

JOAN F.M. MALONE, )
Plaintiff, §
v, § Civil Action No.  
HlLLARY R. CLINTON, §
Secretary of State, et al., )
Defendants. g
MEMORANDUM OPINION

This matter comes before the court on review of plaintiffs application to proceed in
forma pauperis and pro se civil complaint. The court will grant the application, and dismiss the

complaint.

The court must dismiss a complaint if it is frivolous, malicious, or fails to state a claim

upon which relief can be granted. 28 U.S.C. § l9l5(E)(l)(B). In Neilzke v. Wz`lliams, 490 U.S.
319 (1989), the Supreme Court states that the trial court has the authority to dismiss not only
claims based on an indisputably meritless legal theory, but also claims whose factual contentions
are clearly baseless. Claims describing fantastic or delusional scenarios fall into the category of
cases whose factual contentions are clearly baseless. Id. at 328. The trial court has the discretion
to decide whether a complaint is frivolous, and such finding is appropriate when the facts alleged

are irrational or wholly incredible. Denton v. Hernana'ez, 504 U.S. 25, 33 (1992).

Plaintiff, who claims to be a 2012 candidate for President of the United States, alleges

that, on February l3, 2012, "someone climb[ed] into [her] open window, vandalize closets, left

knife beside [her]," Compl. at l, that doctors falsified her medical records, id., and that the
defendants are somehow responsible for ruining her medical and financial health, z'a'. at 2. She
attaches several documents to the complaint, none of which shed any light on the claims she

purports to raise. She demands damages of $40 million. Ia'.

The Court is mindful that complaints filed by pro se litigants are held to less stringent
standards than those applied to formal pleadings drafted by lawyers. See Haines v. Kerner, 404
U.S. 519, 520 (l972). Having reviewed plaintiffs complaint, the Court concludes that what
factual contentions are identifiable are baseless and wholly incredible. For this reason, the

complaint is frivolous and must be dismissed. See 28 U.S.C. § l9l5(e)(2)(B)(i).

      

An Order consistent with this Memorand ~

4

Unitdd States District Judge

DAiE;§//W///L/